Citation Nr: 1403840	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-37 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for rhinosinusitis.  

3.  Entitlement to an initial compensable disability evaluation for costochondritis.

4.  Entitlement to an initial compensable disability evaluation for sebaceous cyst of the neck.

5.  Entitlement to an initial compensable disability evaluation for status post nose fracture with deviated septum, rhinitis, and episodic epistaxis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to July 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 Regional Office decision, which granted service connection for a deviated septum, costochondritis, and a sebaceous cyst of the neck and assigned noncompensable ratings.

The Board observes that the Veteran filed a notice of disagreement with the assignment of a 0 percent rating for a left ring finger fracture.  A statement of the case was issued in August 2009.  While the Veteran submitted two VA Form 9, Appeal to Board of Veterans' Appeals in October 2009, neither addressed the denial of a compensable rating for his left ring finger fracture.  Accordingly, this issue is not before the Board.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for rhinosinusitis and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's service-connected costochondritis, chest pain, is presently manifested by episodes of subjective pain at various times and tenderness along the bilateral costosternal sides, without objective evidence of limitation of motion, including as a result of pain and dysfunction, productive of a slight level of impairment.

2.  The Veteran's sebaceous cyst of the neck is manifested by a non-tender lesion that is 0.3 mm long and 0.1 mm wide; on examination it is stable and superficial, but not adherent, deep, painful, or result in limitation of motion.

3.  The evidence of record has demonstrated that the Veteran's residuals of a nasal fracture results in, at worst, a 30 percent obstruction of the nasal passage on the right sides with no obstruction on left side. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for service-connected costochondritis, Muscle Group XXI, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.655, 4.3, 4.7, 4.73, Diagnostic Codes 5399-5321 (2013).

2.  The criteria for a compensable evaluation for a sebaceous cyst have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Code 7819 (2013).

3.  The criteria for a compensable evaluation for residuals of a status post nose fracture with deviated septum, rhinitis, and episodic epistaxis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6522-6502 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

A VCAA letter dated in October 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to his claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the Veteran was provided VA examinations in May 2008, January 2009, and June 2010.  The examiners considered the Veteran's claims, as well as the service treatment records, post-service treatment records, and conducting a physical examination.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I.  Rules and Regulations - General

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate, however, in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).
      
II. Costochondritis
      
      A. Rules and Regulations- Specific

The Board notes that the Veteran was granted service connection for costochondritis in an August 2008 RO rating decision based on an in-service diagnosis of costochondritis during a May 2008 VA examination.  The Veteran is seeking a compensable rating.  
 
The rating schedule does not include criteria for the evaluation of costochondritis; however, the schedule provides for analogous ratings under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  In consideration of the nature of the disability at issue, musculoskeletal codes pertaining to the chest region can therefore be applied to determine the applicable rating.  As such, the most appropriate Diagnostic Code for the Veteran's costochondritis appears to be 5321, for muscle group XXI, muscles of respiration, because of the similar anatomical location and symptomatology.  The Veteran's costochondritis is currently rated noncompensable under 38 C.F.R. § 4.71a, Diagnostic Codes 5399-5321.

When a disability is not specifically listed, the Diagnostic Code will be 'built up,' meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be '99.'  38 C.F.R. § 4.27 (2013).  For example, Diagnostic Code 5099 is used to identify unlisted diseases of the musculoskeletal system.  Additionally, in the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself.  If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2013).  The hyphenated diagnostic code in this case therefore indicates that an unlisted disorder under Diagnostic Code 5399 is the service-connected disorder, and that the disorder at issue is being rated under Diagnostic Code 5321.

As noted, costochondritis may be rated as a musculoskeletal disability under 38 C.F.R. § 4.71a, or alternatively as a muscle disability under 38 C.F.R. § 4.73.  As will be discussed, musculoskeletal disabilities are rated on limitation of motion.

Diagnostic Code 5010 pertains to arthritis due to trauma substantiated by X-ray findings and is to be rated as degenerative arthritis.  Traumatic arthritis (Diagnostic Code 5010) is evaluated according to Diagnostic Code 5003, which pertains to degenerative arthritis.  Under Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  If, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating will be applied if limitation of motion is established by X-ray findings and objective evidence of limitation of motion, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

Under Diagnostic Code 5321, a noncompensable (zero percent) disability rating is assigned for 'slight' muscle disability, a 10 percent rating is assigned for 'moderate' disability, a 30 percent rating is assigned for a 'severe' or 'moderately severe' disability.  38 C.F.R. § 4.73, Diagnostic Code 5321.

38 C.F.R. § 4.56 provides guidance for the evaluation of muscle disabilities as slight, moderate, moderately severe, or severe.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  Slight disability of muscles results from a simple wound of muscle without debridement or infection.  38 C.F.R. § 4.56(d)(1).  Moderate disability of the muscles results from through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2).  Moderately severe disability of muscles results from through and through or deep penetrating wound with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  It requires indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  Severe disability of the muscles results from through and through or deep penetrating wound with extensive debridement, prolonged infection, sloughing of soft parts, and intermuscular scarring and binding.  It requires ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4).

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2013).

      B.  Factual Background 

In a June 1998 service treatment record (STR), the Veteran complained of chest pain with respiration.  X-ray reports of the chest and ribs were normal. 

In a July 2004 STR, the Veteran complained of a two day history of chest pain.  He reported taking Maalox with no relief.  The examiner noted he has a history of chest pain prior to visit and that he has experienced chest pains for two years.  He reported he has never been treated.  He has no known history of chest/heart complications in the family.  He complained of pain that usually occurs when taking deep breaths, or swallowing.  The diagnosis was possible acid-reflux.  No tenderness to palpation was noted on physical examination. 

In a November 2005 STR, the Veteran reported improving chest pain.  He reported a similar pain while in Afghanistan and one year before that.  The pain resolved on its own.  The pain was located at the left anterior chest and measured 3/10.  There were no palliating factors and provoking factors were deep breathing and bending over.  He had sharp pain/pressure, constantly 5 days a week.  He denied upper respiratory infection, trauma, and new exercises.  Upon physical examination, lungs were clear to auscultation all lobes bilaterally with even expansion.  The diagnosis was anterior wall chest pain with respiration. 

During a May 2008 VA examination, the Veteran complained of pain with inspiration.  He reported he had been seen by doctors in the past and told it was non-cardiac.  The Veteran denied any hematemesis, hemoptysis, or any typical heartburn problems.  It is more on the left side, closer to the sternum area.  It comes and goes, depending on the stress and strain, but there was no acute problem, no swelling, no evidence of any cardiac decompensating type of problem, or any typical angina pains.  Treatment has been conservative with Motrin.  Upon physical examination, the examiner noted no acute costochondritis.  On the left side, at the second, third, fourth, and fifth sternocostal sites, there was no palpable swelling, but there was a dull ache.  During this time, there were no clinical auscultation findings of any pleurisy or any supraclavicular abnormal pulmonary sounds.  Presently on examination, there was no ribcage pain.  No tracheitis, no wheezing, no rhonchi, and no rales.  The diagnosis was left chest costochondritis, episodic pain. 

In a June 2010 VA examination, the Veteran complained of intermittent episodes of lower anterior chest pain three to five times per year that last up to two days each time.  There was no shortness of breath, cough, fever, chills, or hemoptysis associated with it.  There is no associated chest injury and the Veteran has tried antacids during the episodes without relief.  The last episode was a month ago and lasted one day.  The Veteran complained that one to two episodes per year are incapacitating and he must lie down.  He never seeks medical attention.  His chest pain did not interfere with his occupation when he was working and his activities of daily living are not affected.  On physical examination, there were no chest deformities, and there was slight tenderness to the lower sternum, but no tenderness on raising his back with the elbows pushed back or tenderness in the lower rib cage.  There were no signs of inflammation.  The ribs in general were not tender.  Examination of the heart and lungs was completely within normal limits.  The diagnosis was costochondritis with recurrent episodes. 

C.  Analysis

The aforementioned evidence reflects that the Veteran's costochondritis has been manifested primarily by occasional chest pain, which is consistent with a slight muscle injury.  

Although the Veteran has reported limited motion, as shown below, the objective evidence does not demonstrate the same.  As such, no higher disability rating under 38 C.F.R. § 4.71a for musculoskeletal ratings could be assigned than the noncompensable rating already awarded.
Furthermore, the Veteran has not been shown to have symptoms analogous to a moderate disability of the muscles of respiration.  38 C.F.R. §§ 4.73, Diagnostic Codes 5321-5322, 4.56(d)(3).  The Veteran has complained of only intermittent pain noted as "dull ache" during the May 2008 VA examination and as "slight tenderness" during the June 2010 VA examination.  Additionally, there has been no evidence of palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles, as is required for a finding of moderately severe muscle injury.  Other than occasional pain, there were no other objective abnormalities indicated on VA examination and or in treatment records. Furthermore, the June 2010 VA examiner found that the Veteran's chest pains did not interfere with employment or activities of daily living.  For these reasons, the Board finds that the overall disability picture for the Veteran's costochondritis does not more closely approximate a 10 percent rating for moderate muscle injury under the applicable diagnostic codes.

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's costochondritis is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  There is no indication of cardiac, respiratory, or other disability as the cause of the Veteran's chest pain.

Accordingly, based on the evidence of record, the Board finds that the Veteran's costochondritis is properly described as 'slight' under the criteria of Diagnostic Code 5321 for Group XXI muscle injuries.  To the extent that the Veteran may contend otherwise, his self-reports are outweighed by the medical evidence, which does not indicate that there is moderate or moderately severe symptoms associated with the costochondritis.  As such, the preponderance of the evidence is against a compensable rating for costochondritis.  


II.  Deviated Septum

	A.  Rules and Regulations - Specific

The Board notes that the Veteran was granted service connection for post nose fracture with deviated septum, rhinitis, and episodic epistaxis in an August 2008 rating decision based on an in-service diagnosis of post nose fracture with deviated septum, rhinitis, and episodic epistaxis during a May 2008 VA examination.  The Veteran is seeking a compensable rating.  

The Veteran's disability has been evaluated under Diagnostic Code 6502, which provides a 10 percent (maximum) rating for the deviation of nasal septum of traumatic origin with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.

Under Diagnostic Code 6522, allergic or vasomotor rhinitis warrants a 10 percent evaluation when there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side; a 30 percent evaluation is warranted when there are polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.  Under Diagnostic Code 6523, bacterial rhinitis warrants a 10 percent evaluation when there is permanent hypertrophy of the turbinates with greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6523.  Under Diagnostic Code 6524, a 50 percent evaluation is assigned when there is rhinoscleroma.  38 C.F.R. § 4.97, Diagnostic Code 6524.

	

B.  Factual Background

An in-service March 1998 X-ray report showed a fracture of the midshaft of the nasal bone.  Slight deviation was identified on Water's view.  

In a November 2000 STR, the Veteran reported he was playing football in 1998 and hit his nose resulting in epistaxis (nosebleed).  In March 1998, he had closed reduction of nasal fracture in Panama.  He has a straight nose and complained of shortness of breath on running.  The diagnosis was mostly external nasal deformity. 

During a May 2008 VA examination, the Veteran complained of epistaxis, with rhinitis, and some nasal congestion bilaterally.  It can be on the left or right side, and epistaxis can occur, depending on dryness and the situation.  The examiner noted there was no evidence of any surgical procedures done.  When he gets too much congestion he has to open the mouth to breathe, as to be expected.  There was no bony pain over the nasal area, and no ear problems, typical acute frontal or maxillary pains, or any bitemporal headache pains.  Upon physical examination, there was mild bilateral rhinitis, a mild inferior type turbinitis, and some mucosal swelling and mild redness, but no acute epistaxis.  Nasal congestion was noted bilaterally, left more than right.  Postnasal drip was not noted.  Oral, dental, and pharyngeal function was normal.  The examiner referred to an October 2001 nasal bone X-ray report which showed the possibility of an old trauma or status-post surgery.  No polyps or cysts were noted.  The diagnosis was nasal fracture, deviated nasal septum, and conservative treatment. 

In a November 2008 private computed tomography (CT) scan report, the Veteran reported blunt trauma to the nose in the 1990s.  He complained that he chronically feels like the right side of his nose is always plugged.  The examiner noted a mild nasal septal deviation.  The CT reported showed minimal inferior right maxillary sinus mucosal thickening, minimal amount of left nasal septal deviation, how significant was doubtful.  

During a January 2009 VA examination, the Veteran complained of intermittent nasal stuffiness on the right side.  He does not take any medication, and it does not affect his usual work or occupation.  Upon physical examination, the examiner noted there are no polyps in either nasal passage.  There is a 30 percent obstruction in the right naris, and no obstruction of the left naris.  The nasal mucosa was normal.  

During a June 2010 VA examination, the Veteran complained that this nose still deviates to the right.  His present symptoms include a hard scab on the right side of his nose every morning and difficulty breathing.  He puts water in his nose and softens it to pull it out.  It bleeds, and it usually drips into the sink.  He stated that it is one cup of blood every morning, but the examiner noted that he does not look anemic.  The Veteran corrected himself and stated that there is a lot of blood.  He denied any seasonal allergies and he does not have any other allergens.  He has no medical treatment currently except he uses topical triple antibiotic after he pulls the scab out which helps with bleeding.  There is no effect on his job or his activities of daily living.  Upon physical examination, there is slight deviation of the nose, itself, to the right.  There is also deviation of the septum to the right causing about 20 percent of obstruction.  He was examined with otoscope with lubricant and it did not bleed.  There were no polyps or scabs present.  A 4 mm clot was noted when the Veteran blew his nose after the examination, but no straight epistaxis.  Nasal X-ray report showed no evidence of nasal bone fracture or distinct septal deviation.  There was normal radiographic appearance, bony anatomy nasal bones.  The diagnosis was status post nasal fracture with deviated septum and rhinitis with periodical epistaxis.  

	C.  Analysis

The evidence of record establishes that the Veteran's status post nose fracture with deviated septum, rhinitis, and episodic epistaxis was manifested by nasal obstruction less than 50 percent in each nostril and less than 100 percent in one nostril, and without evidence of nasal polyps (plural).  

None of the medical evidence of record indicates that the Veteran's residuals of a nasal fracture would warrant a compensable rating.  For the maximum 10 percent rating under these criteria, the nasal fracture would have to result in a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2013).  Both the January 2009 and June 2010 VA examination reports clearly indicate that the Veteran has less than 50 percent obstruction on both sides.  Accordingly, a compensable evaluation for the Veteran's residuals of a nasal fracture is unwarranted.

Additionally, the Board finds that a higher or separate disability evaluation is not warranted under any other potentially applicable provision.  A higher 10 percent evaluation for rhinitis is not warranted because the evidence does not show greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6522.  Though the May 2008 VA examiner noted some nasal congestion bilaterally, left more than right, he did not indicate that either was more than 50 percent or that his left nasal passage was completely obstructed.  

The Board also finds that a higher compensable disability evaluation is not warranted based on bacterial rhinitis with rhinoscleromoa or granulomatous rhinitis.  The evidence of record shows no rhinoscleroma or granulomatous infections during the appeal period.  38 C.F.R. § 4.97, Diagnostic Codes 6523-6524. 

Accordingly, based on the evidence of record, the Board finds that the Veteran's status post nose fracture with deviated septum, rhinitis, and episodic epistaxis is properly rated as noncompensable.  To the extent that the Veteran may contend otherwise, his self-reports are outweighed by the medical evidence, which does not indicate that there are more severe symptoms associated with the deviated septum, rhinitis, and episodic epistaxis warranting higher evaluations.  As such, the preponderance of the evidence is against a compensable rating for deviated septum, rhinitis, and episodic epistaxis.  


III.  Sebaceous Cyst of the Neck

	A.  Rules and Regulations

In the August 2008 rating decision under appeal, the RO granted service connection for sebaceous cyst, and assigned noncompensable rating based on the May 2008 VA examination report. 

The VA rating schedule contains no diagnostic code specifically applicable to rating a sebaceous cyst of the neck; therefore, it is rated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The RO rated for the Veteran's sebaceous cyst of the neck under 38 C.F.R. § 4.118, Diagnostic Code 7819, which pertains to benign skin neoplasms.  Diagnostic Code 7819 directs that benign skin neoplasms are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  

The Board notes that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

Diagnostic Code 7800 evaluates disfigurement of the head, face, or neck as follows: with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement (80 percent); with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement (50 percent); with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement (30 percent); and with one characteristic of disfigurement (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to October 23, 2008).

The 8 characteristics of disfigurement, for the purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more cm) in length; (2) scar at least one-quarter inch (.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) skin adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm); (6) skin texture abnormal (irregular, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  Id. at Note (1).

Moreover, a 10 percent evaluation is authorized for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to October 23, 2008).  A note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  In addition, a 10 percent evaluation is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).  Notes following Diagnostic Codes 7803 and 7804 provide that a superficial scar is one not associated with underlying soft tissue damage.  In addition, scars may be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 2008).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.


	B.  Factual Background

During a May 2008 VA examination, the examiner noted the Veteran had a sebaceous cyst on the lower left neck removed in 2003.  A tiny lump was palpable.  No acute problems were noted.  Physical examination revealed a tiny, small, pea-sized, nontender sebaceous cyst at the posterior neck, C6 level, 1.5 inches lateral.  

During a June 2010 VA examination, the Veteran reported he first noticed a small cyst which appeared like a pimple in 1995 on the back of the neck.  It has had recurrent infections.  He had it lanced once in Hawaii in 2002 or 2003 and since then it has persisted.  He has not had any treatment for it.  It has not grown in size.  It is not painful to touch.  It does not limit the range of motion of the neck.  He has no fever or chills and uses no antibiotic treatment.  Activities of daily living and his occupation when he works are not affected.  Physical examination revealed a 0.3 mm x 0.1 mm oval nontender firm lesion under the skin in the lower part of the neck about 1 cm left from the spinous process.  There were no superficial skin signs noted, and no comedones or papules.  There were no scars noted, no cellulitis, no discharge, and no tenderness on palpation.  The area of exposed skin involved is only about 1 percent and total body area is maybe 0.5 percent.

	C.  Analysis

In this case, the May 2008 and June 2010 VA examination reports described above do not reflect disfigurement of the face with visible tissue loss and gross distortion or asymmetry of one feature or paired set of features.  There is also no evidence that sebaceous cyst of the neck causes any of the eight characteristics of disfigurement.  A sebaceous cyst of the neck has not been shown to result in a scar that is 5 or more inches (13 or more cm.) in length or at least one-quarter inch (0.6 cm.) wide at the widest part.  The surface contour of any scarring caused by the sebaceous cyst of the neck has not been shown to be elevated or depressed on palpation and the scarring has not been shown to be adherent to any underlying tissue.  The remaining characteristics of disfigurement also are not present as the area of skin affected by sebaceous cyst of the neck has not been shown to cover an area exceeding six square inches (39 sq. cm.).  Therefore, the Veteran is not entitled to a higher rating under revised Code 7800.

There is no evidence in the record, including the Veteran's competent lay statements, indicating that sebaceous cyst of the neck involves at least 20 percent of the entire body or of the exposed areas affected.  On June 2010 VA examination, it was noted that by the sebaceous cyst of the neck involved less than one percent of the surface area of the body and one percent of exposed areas.

There is no evidence of a superficial, unstable scar warranting a compensable evaluation under Diagnostic Code 7803 (prior to October 23, 2008).  In addition, there is no evidence that the Veteran's sebaceous cyst of the neck has produced limitation of function of the neck warranting a disability rating Diagnostic Code 7805 (prior to October 23, 2008).  In fact the June 2010 VA examiner specifically noted that it is not painful to touch and it does not limit the range of motion of the neck.  

There is also no evidence showing the use of any systemic therapy to treat by the sebaceous cyst of the neck.  Furthermore, the Veteran reported he never seeks medical attention for his cyst.  Thus, the Veteran is not entitled to a higher initial rating under revised Code 7806.  

While the Veteran is competent to report his perceived symptoms, whether a disability has meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the requirements for higher rating than currently assigned.

In summary, the Board finds that the preponderance of the evidence is against granting an initial compensable disability rating for sebaceous cyst of the neck.


IV.  Other Considerations

The Board has considered the impact of DeLuca v. Brown, 8 Vet. App. 202 (1995), with regard to the Veteran's costochondritis, status post nose, and sebaceous cyst of the neck.  The Court has held that where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  However, the Court has also held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Codes 6522-6502, 5399-5321, and 7819 are not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.

The Board also finds there is no basis for staged ratings for any of the Veteran's current disabilities.  Neither the lay nor the medical evidence reflects that the Veteran's muscle, skin, or septum disabilities met the criteria for higher disability ratings at any time during the appeals period.  As such, the Board finds that the assigned disability ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether the claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2013).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case the manifestations of the service-connected disabilities to include a partially obstructed nose, occasional chest pain, and a non-tender skin lesion, on appeal are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Because the evidence preponderates against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to an initial compensable disability evaluation for costochondritis is denied.

Entitlement to an initial compensable disability evaluation for sebaceous cyst of the neck is denied.

Entitlement to an initial compensable disability evaluation for status post nose fracture with deviated septum, rhinitis, and episodic epistaxis is denied.


REMAND

The Veteran maintains that he developed hearing loss due to noise exposure in service in active service.  A May 2008 VA examination indicated the Veteran did not demonstrate hearing loss for VA compensation purposes based on either audiology threshold testing or word recognition scores.  The Veteran indicated that his hearing loss has worsened in his September 2009 substantive appeal.  As there is evidence that suggests a worsening of hearing loss, the Board finds an additional VA examination is necessary to determine if the Veteran has hearing loss which meets VA compensation standards, and, if so, whether that hearing loss is related to active service.

The Veteran also asserts he has sinusitis which was incurred in service.  In March 2008 separation medical history report, the Veteran denied sinusitis.  However, during a May 2008 VA examination, the Veteran reported he had some sinusitis problems.  A May 2008 X-ray report of the sinuses showed no mucoperiosteal thickening or air fluid levels and no bond abnormalities of the frontal, ethmoid, sphenoid, or maxillary sinusitis were found.  The Veteran did not separate from service until July 2008.  During a January 2009 VA examination, the Veteran reported he has never been treated for sinusitis and has never been given antibiotics at any time.  The examiner noted there is insufficient clinical evidence to establish a diagnosis of sinusitis at any time.  During a June 2010 VA examination, the Veteran reported he has had magnetic resonance imaging (MRI) in the past and was told that he has rhinosinusitis.  He has never had any antibiotic treatment for his rhinosinusitis problems.  Although the Veteran underwent multiple sinus and nose evaluations, there is no specific opinion as to whether the Veteran has a current chronic sinusitis disorder.  The Board notes that there are no sinus MRIs in the claims file.  As such, the Board finds another VA examination is necessary to clarify whether the Veteran has chronic sinusitis, and if so, whether it was incurred during active service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all any outstand VA or private treatment records identified by the Veteran regarding his claimed hearing loss and sinusitis, excluding those already associated with the claims folder.

2.  Then, the RO or the AMC should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed bilateral hearing loss.  The Virtual VA claims file must be made available to and reviewed by the examiner.  

As part of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or better probability) that the Veteran has hearing loss for VA compensation purposes, and, if so, whether that hearing loss is etiologically related to an event, injury, or disease in service, to include as a result of exposure to loud noises.

A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.

3.  Then, the RO or the AMC should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed sinusitis.  The claims Virtual VA claims file must be made available to and reviewed by the examiner.  

After a physical examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or better probability) that the Veteran has chronic sinusitis, and, if so, whether it is etiologically related to an event, injury, or disease in service.

A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.

4.  Following the completion of the foregoing, and undertaking any other development it deems necessary, the AMC should review the record, and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued an appropriate SSOC, and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


